DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al (US Pub 2014/0131858).
Regarding claim 1, Pan (fig. 3E) teaches a semiconductor package comprising:
a first package substrate (redistribution structure 124*, [0033]);
a first semiconductor chip (die 121, [0034]) on the first package substrate;

an interposer (passivation layer 219* and adhesive layer 302, [0032]) on the first semiconductor chip and the molding layer;
conductive connectors (conductive layers 207*, [0033]) in the through holes of the molding layer and connected to the first package substrate and the interposer; and
an insulating filler (dielectric layer 208*, [0033]) comprising a first portion that fills the through holes of the molding layer so as to surround side walls of the conductive connectors.
Regarding claim 2, Pan teaches the semiconductor package of claim 1, wherein the insulating filler (208*) further comprises a second portion between the first semiconductor chip and the interposer and between the molding layer and the interposer (fig. 3E).
Regarding claim 3, Pan teaches the semiconductor package of claim 1, wherein the conductive connectors are spaced apart from an inner wall of the molding layer with the first portion of the insulating filler interposed between the conductive connectors and the inner wall of the molding layer (fig. 3E).
Regarding claim 4, Pan teaches the semiconductor package of claim 1, wherein the interposer comprises interposer lower pads (RDL 222*, [0033]) connected to the conductive connectors, and
wherein at least parts of the interposer lower pads protrude from a lower surface of the interposer (RDL 222* protrude from a lower surface of the passivation layer 219*, fig. 3E).

Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (US Pub 2019/0103362).
Regarding claim 11, Lin (fig. 18) teaches a semiconductor package comprising:
a package substrate (dielectric layers 50, 58, 60 and 66, [0041]);

a molding layer (encapsulating material 48, [0035]) covering side walls of the semiconductor chip and including first trenches (recesses 79, [0045]);
an interposer (package 200, [0051]) on the semiconductor chip and the molding layer, the interposer comprising an interposer substrate (package substrate 204, [0051]) and first protrusions (solder regions 80, [0051]) protruding from a lower surface of the interposer substrate, the first protrusions extending into the first trenches (79) of the molding layer; and
conductive connectors (metal posts 36, [0020]) penetrating through the molding layer and connected to the package substrate and the interposer.
Regarding claim 12, Lin teaches the semiconductor package of claim 11, wherein the first protrusions (80) support the interposer substrate (204) so that the interposer substrate is spaced apart from an upper surface of the molding layer (48) and an upper surface of the semiconductor chip (fig. 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Lin.
Pan teaches the interposer (219*/302), but does not teaches a second package substrate on the interposer and a second semiconductor chip on the second package substrate.
Lin (fig. 17) teaches a second package substrate (plurality of packages 200, [0051]) on the interposer (package substrate 204, [0051]) and a second semiconductor chip (die 202, [0051]) on the second package substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the interposed of Pan with plurality of packages 200 of Lin in order to obtain a plurality of identical PoP structure/packages 300 as taught by Lin, [0051].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Pan.
Lin teaches the metal post 36, but does not teach an insulating filler.
Pan (fig. 3E) teaches an insulating filler (dielectric layer 208*, [0033]), wherein the insulating filler comprises:
a first portion in through holes (TSVs 122*, [0036]) of the molding layer so as to surround side walls of the conductive connectors (conductive layers 207*, [0033]); and
a second portion between an upper surface of the first semiconductor chip (121) and the lower surface of the interposer substrate (219*/302) and between an upper surface of the molding layer and a lower surface of the interposer substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the metal post 36 of Lin with dielectric layer 208* of Pan in order to “improves the adhesion between the conductive TSV columns and the molding compound” as taught by Pan, see Abstract.

Allowable Subject Matter
Claims 5-8, 10, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein the molding layer comprises first trenches, and wherein the interposer comprises first protrusions in the first trenches of the molding layer (claim 5) and wherein the interposer further comprises second protrusions protruding from the lower surface of the interposer substrate and extending into second trenches of the semiconductor chip, and wherein the second protrusions support the interposer substrate so that the interposer substrate is spaced apart from the upper surface of the molding layer and the upper surface of the semiconductor chip in cooperation with the first protrusions (claims 13).
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein an upper surface of the molding layer is coplanar with an upper surface of the first semiconductor chip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892